THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

DEBRA A. CLAY,
Plaintiff, :
V. : 3:18-CV-1926
(JUDGE MARIANI)
ANDREW SAUL,'

Commissioner of Social Security,

Defendant.

ORDER
AND NOW, THIS Wa by DAY OF FEBRUARY, 2020, upon review of

Magistrate Judge Mehalchick’s Report & Recommendation (“R&R”) (Doc. 12) for clear error
or manifest injustice, IT IS HEREBY ORDERED THAT:

1. The R&R (Doc. 12) is ADOPTED for the reasons discussed therein.

2. Plaintiff's Appeal is DENIED.

3. The Commissioner of Social Security's decision is AFFIRMED.

4, The Clerk of Court is directed to CLOSE this case.

/ kU
Rober\D_ Mariani
United States District Judge

 

1 Pursuant to Federal Rule of Civil Procedure 25(d), the Court has replaced former Acting
Commissioner of Social Security, and named Defendant, Nancy Berryhill, with Andrew Saul, the current
Commissioner of Social Security.
